Citation Nr: 0416250	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to basic eligibility for Survivors' and 
Dependents' Educational Assistance (DEA) program under 
Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The appellant, the child of a veteran who had active service 
from January 1960 to March 1960 and from April 1961 to 
February 1969, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant was born on November [redacted], 1972, and attained 
her 26th birthday on November [redacted], 1998.

3.  In a February 2001 rating decision, the veteran was 
determined to be permanently and totally disabled due to 
service-connected disabilities, effective November 5, 1999.

4.  The appellant's application for educational assistance 
was received in August 2003.


CONCLUSION OF LAW

The basic requirements for eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been that.  38 U.S.C.A. §§3501, 3510, 
3512 (West 2002); 38 C.F.R. §§21.3021, 21.3040, 21.341 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that BVA should make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§5103, 5103A. (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was notified of the 
substance of the VCAA, including the evidence necessary to 
substantiate her claim and the division of responsibility 
between the VA and the appellant for obtaining that evidence.  
However, it is not clear that such notice is required since 
the benefit sought in this case is found in Chapter 35 of 
Title 38, United States Code.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) ("the notice and duty to assist 
provisions of [VCAA] . . . are relevant to a different 
Chapter of Title 38 and do not apply to this appeal.")  

In any event, VA education programs have their own notice and 
assistance requirements that have been satisfied in this 
case.  For example, under 38 C.F.R. § 21.1031(b), if a formal 
claim for educational assistance is incomplete, or if the VA 
requires additional evidence or information to adjudicate the 
claim, the VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions.  In this case, the relevant and 
probative evidence needed to adjudicate this claim consists 
of evidence regarding the appellant's date of birth and the 
date the veteran was determined to be permanently and totally 
disabled due to service-connected disabilities.  That 
evidence is associated with the claims file.  Therefore, the 
Board finds that as all relevant and probative evidence 
necessary for an equitable disposition of the appeal has been 
obtained, the notice and assistance requirements of the VCAA 
have been satisfied.

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App 534, 542 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA and not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA and that the 
case is ready for appellate review.

The basic facts in this case are not in dispute.  The 
appellant filed an application for VA educational assistance 
in August 2003.  On that application, the appellant reported 
that her date of birth was November [redacted], 1972.  Information 
from the veteran's claims file shows that he was found to be 
permanently and totally disabled due to service-connected 
disabilities, effective November 5, 1999.  The RO has 
informed the appellant that to be eligible for educational 
assistance under Chapter 35, the effective date of the 
veteran's permanent and total disability rating had to occur 
prior to the appellant's 26th birthday.  Since the appellant 
attained the age of 26 on November [redacted], 1998, before the 
effective date of the permanent and total disability rating 
for the veteran, the RO informed the appellant that she was 
not entitled to educational assistance under the Chapter 35 
program.  

Under 38 U.S.C.A. §3512 (a) the educational assistance to 
which an eligible person is entitled under Chapter 35 may be 
awarded to that person during the period beginning on the 
person's 18th birthday and ending on the person's 26th 
birthday.  38 U.S.C.A. §3512 (a); 38 C.F.R. §21.3040 (c).  
While there are some exceptions pertaining to the ending date 
of a person's Chapter 35 eligibility under 38 U.S.C.A. §3512 
(a), none appear to be applicable in the appellant's case.  
For example, the appellant was not in the Armed Forces after 
her 18th birthday but before her 26th birthday, nor was the 
determination that the veteran was permanently and totally 
disabled made between the appellant's 18th birthday, but 
before her 26th birthday.  38 U.S.C.A. §3512 (a)(3)(4).

Based on the law in this case, the Board concludes that the 
appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
The appellant in this case attained the age of 26 in November 
1998 and the veteran was found to be permanently and totally 
disabled due to service-connected disabilities effective in 
November 1999, approximately one year after the ending date 
of the appellant's period of eligibility.  While the Board 
acknowledges the appellant's contentions set forth in her 
Notice of Disagreement and her Substantive Appeal, the 
eligibility periods for Chapter 35 benefits are prescribed by 
Congress.  Neither the RO nor the BVA is free to ignore laws 
enacted by Congress.  The law in this case, and not the 
evidence, is dispositive of the appellant's appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, the RO was 
correct in denying basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


ORDER

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



